13-3165
         Liu v. Holder
                                                                                       BIA
                                                                               A099 683 460
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 29th day of October, two thousand fourteen.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                DENNIS JACOBS,
 9                PIERRE N. LEVAL,
10                     Circuit Judges.
11       _____________________________________
12
13       XIU YA LIU,
14                Petitioner,
15
16                       v.                                     13-3165
17                                                              NAC
18
19       ERIC H. HOLDER, JR., UNITED STATES
20       ATTORNEY GENERAL,
21                Respondent.
22       _____________________________________
23
24       FOR PETITIONER:               Norman Kwai Wing Wong, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Stuart F. Delery, Assistant Attorney
28                                     General; Greg D. Mack, Senior

         08152014-B1-5
 1                             Litigation Counsel; Lisa M. Damiano,
 2                             Trial Attorney, Office of
 3                             Immigration Litigation, United
 4                             States Department of Justice,
 5                             Washington, D.C.
 6
 7           UPON DUE CONSIDERATION of this petition for review of a

 8   Board of Immigration Appeals (“BIA”) decision, it is hereby

 9   ORDERED, ADJUDGED, AND DECREED that the petition for review

10   is DENIED.

11           Petitioner Xiu Ya Liu, a native and citizen of China,

12   seeks review of a July 30, 2013, decision of the BIA,

13   denying her motion to reopen.       In re Xiu Ya Liu, No. A099

14   683 460 (B.I.A. July 30, 2013).      We assume the parties’

15   familiarity with the underlying facts and procedural history

16   of this case.

17           The applicable standards of review are well

18   established.     See Jian Hui Shao v. Mukasey, 546 F.3d 138,

19   168-69 (2d Cir. 2008).     Liu filed a motion to reopen based,

20   in part, on her claim that she fears forced sterilization

21   because she has had more than one child in the United

22   States, which she contends violates China’s population

23   control program.     We find no error in the BIA’s

24   determination that Liu failed to demonstrate either

25   materially changed country conditions excusing the untimely


     08152014-B1-5                   2
 1   filing of her motion or her prima facie eligibility for

 2   relief on this ground.         See id. at 158-72.

 3          Liu also moved to reopen based on her claim that she

 4   fears persecution in China on account of her conversion to

 5   Christianity.         We find no error in the BIA’s determination

 6   that she failed to demonstrate her prima facie eligibility

 7   for relief based on her religious practice.         See id.

 8          For the foregoing reasons, the petition for review is

 9   DENIED.         As we have completed our review, any pending

10   request for oral argument in this petition is DENIED in

11   accordance with Federal Rule of Appellate Procedure

12   34(a)(2), and Second Circuit Local Rule 34.1(b).

13                                     FOR THE COURT:
14                                     Catherine O’Hagan Wolfe, Clerk
15
16
17




     08152014-B1-5                       3